VOTO PARTICULAR EMITIDO
POR EL JUEZ ASOCIADO SR. MACLEARY.
Habiéndoseme entregado en primer término los autos de este caso como ponente, redacté una opinión que sometí a la consideración de todo el tribunal para que fuera adoptada como opinión de la corte. T no estando conforme con ella, el tribunal comisionó a otro juez para que redactara la opi-nión de la mayoría; por consiguiente utilizaré la mía como base de mi voto particular.
Sin embargo, ella solamente servirá como elemento primordial, pues será necesaria la consideración de otras cues-tiones para que el trabajo quede completamente terminado.
No estando conforme en el presente caso con mis colegas en cuanto a la consideración que fian liecbo de la ley apli-cable al mismo, me veo obligado a disentir y creo que debo expresar con alguna extensión las razones que tengo para ello. Estas son las siguientes:
El presente es un pleito en reclamación de cierta cantidad por daños y perjuicios sufridos con motivo de lesiones per-sonales.
Aparece de los autos que en 19 de junio de 1910 el de-mandante Pastor Yélez Toro que se dirigía por la carretera cerca de Mayagüez conduciendo de la mano un caballo, fué arrollado por un automóvil que pertenecía al demandado *670José Llavina, el cual era guiado por el chauffeur llamado Juan G-onee, empleado del demandado. El demandante re-cibió varias heridas como resultado de dicho choque, que le obligó a permanecer en el Hospital de San Antonio, de Maya-güez, por espacio de 25 días, y 12 días más en una casa particular. Alegó y probó el demandante que sufrió dolores físicos y perturbación mental; que quedó incapacitado para escribir y perdió su empleo, sufriendo por ello perjuicio.
Celebrado el juicio, que tuvo lugar en el mes de agosto, la Corte de Distrito de Mayagüez dictó sentencia contra el demandante por las razones consignadas en la opinión que se encuentra en los autos, la cual es como sigue:
“El presente es un pleito sobre indemnización de daños y per-juicios que alega el demandante sufrió a consecuencia de haber sido arrollado por un automóvil de la propiedad del demandado José Llavina, cuyo vehículo era conducido en el momento del accidente por el chmffeur Juan Gonce.
“La demanda en este caso se presentó, sin duda alguna, basada en el párrafo 4o. del artículo 1804, en relación con el 1803, ambos del Código Civil Bevisado.
“ ‘Artículo 1803.' — El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.
“ ‘Artículo 1804. — La obligación que impone el artículo anterior es exigible, no sólo por los actos u omisiones propios, sino, por los de aquellas personas de quienes se debe responder.
“ ‘Lo son igualmente los dueños o directores de un establecimiento o empresa respecto de los perjuicios causados por sus dependientes en el servicio de los ramos en los que tuvieran empleados, o con oca-sión de sus funciones.’
“El demandante, entre otros hechos, alegó: ‘Que con anterioridad y en la fecha del accidente que motiva este pleito, el demandado era dueño de una empresa de automóviles, con licencia expedida por el Comisionado del Interior, que hacían viajes diarios entre Mayagüez y San Germán, estando el manejo y dirección de dichas máquinas para, conducir pasajeros y otros fines, a cargo del chauffeur, Juan Gonce, empleado o agente del demandado, con autoridad para ha-cerlo * * *; y que cuando ocurrió el accidente, el chauffeur, Juan Gonce, se encontraba desempeñando uno de los actos para el cual fue *671•empleado por el demandado en este caso; esto es, el chauffeur, Jnan Gonce, estaba actuando dentro de los límites de su ocupación o em-pleo, por mandato expreso o tácito de su principal, José Llavina.’
“El demandado negó todos los hechos esenciales de la demanda; y, además, alegó otros hechos positivos en su contestación.”
Al examinar los autos no puede hacerse caso omiso del hecho de que si bien se ha tratado de hacer una relación de las alegaciones en esta opinión de la corte sentenciadora, ella no es completa y razonable, rechazándose cualquier parecer acerca de los mismos, con excepción del de la parte deman-dada. Teniendo esto presente seguiré citando de los hechos declarados probados por la corte sentenciadora, a saber:
‘ ‘ Como resultado de la evidencia introducida en el juicio, la corte declara probados los siguientes hechos:
‘ ‘ Que el día 19 de junio de 1910, en la carretera de Mayagüez a San G-ermán, el demandante Pastor Vélez sufrió injurias en su persona, producidas por un automóvil que conducía el chauffeur, Juan Gonce, a consecuencia de cuyas injurias necesitó asistencia médica y estuvo enfermo y recogido en un hospital próximamente veinte y cinco días. Aparece probado que el sitio donde ocurrió el accidente no forma parte de la zona urbana de Mayagüez. No aparece probado que el demandante, a consecuencia de las injurias recibidas, haya quedado inútil del brazo y pierna del lado derecho, ni que, por tanto, haya quedado inútil para el trabajo. Aparece, también, probado que el auto-móvil que motive el accidente, era de la propiedad del demandado José Llavina y que no prestaba en ese día servicios de trasporte de pasaje-ros, sino que lo traían a Mayagüez (enviado por su dueño), para hacerle reparaciones, y que lo conducía el chauffeur, Juan Gonce.
“A la corte parece muy difícil — si no imposible — que el accidente haya ocurrido en la forma que han declarado el demandante y los testigos del mismo que declaran haberlo presenciado. La corte da •entero crédito a la declaración del mecánico, Agustín Fábregas (tes-tigo del demandante).
“La corte declara que no se ha probado que el demandado Lia-vina, fuera dueño o director en la fecha del accidente, de una em-presa de automóviles dedicados al servicio de trasporte entre Maya-■güez y San Germán, ni mucho menos que Juan Gonce estuviera, en-tonces y allí, empleado en el servicio de tal empresa ni desempeñando ninguna función de chauffeur relacionada con dicha empresa.
*672“Por-las razones expuestas, la corte es de opinión que debe dic-tarse una sentencia declarando sin lugar la demanda con las costas al demandante. Mayagüez, P. R., agosto de 1911. Firmado: D. Sepulveda, Juez del Distrito.”
Debe notarse de paso, que todos los errores, si es que así fueron, de la corte sentenciadora, los aprobó y adoptó la opinión de la mayoría de esta corte, y puede considerárseles en la misma discusión general. El propósito es dar cumpli-miento a ese deber con la mayor cortesía, sin perder jamás de vista por un solo momento, el alto concepto en que tiene el que suscribe a sus colegas y a las opiniones de los mismos en cuestiones de ley.
No solamente no estoy conforme con la opinión de la corte sentenciadora, sino tampoco con la apreciación hecba por los distinguidos abogados que formularon argumentaciones ora-les en este casó durante la vista en la corte de apelación. No estoy completamente seguro de cuál baya sido la actitud ’egal asumida por el abogado de la demandante que estableció el pleito y asistió a la celebración del mismo en la corte senten-ciadora. La opinión que be formado del caso está fundada en los hechos según han sido alegados y probados y de la jurisprudencia aplicable a los mismos, según la consideración que de la misma he hecho.
Después de limitar las alegaciones al hecho de que el demandado era dueño de una empresa de automóviles y a haberse demostrado la falta de evidencia para probar esta alegación, la resolución del caso se funda en la interpretación que se ha dado a las dos únicas secciones de nuestro Código Civil. Esta consideración hecha de las alegaciones y prueba, (allegata y probata) así como de la ley y de los hechos, resulta ser completamente muy limitada.
Me parece que tomando en consideración la opinión de la corte sentenciadora y la sentencia dictada de conformidad con la misma, que el juez de distrito formó una opinión errónea dé la responsabilidad que tiene un dueño de un auto-móvil por los accidentes que ocurran en los caminos públicos *673de esta isla. El limita la responsabilidad del dneño dél vehí-culo con motivo de la negligencia del chauffeur, a aquéllos demandados que son “dueños o directores de nn estableci-miento o empresa,” según se determina en el párrafo 4o. del artículo 1804 del Código Civil. En este punto, dicho juez está sostenido por la opinión de esta' corte, pero a mi juicio, ésta es una limitación que no está sostenida por una interpreta-ción debida de la ley. El artículo mencionado define la res-ponsabilidad y la fija.no solamente por actos propios sino también, si se interpreta debidamente, por los de aquellas personas de quienes se debe responder, según se determina en el artículo siguiente. La responsabilidad general la de-termina el artículo 1803 del Código Civil que ha sido citado por el juez sentenciador en su opinión. El ilustrado comen-tarista Español Sr. Manresa, hace el siguiente comentario al tratar de la responsabilidad de patronos, por los actos de-sús empleados:
“Por la misma razón, aquel que por su industria, por su profe-sión o por otras circunstancias, tuviere alguna otra persona a su ser-vicio o bajo su dependencia o custodia, * * * debe exigir de ella que cumpla su cometido con la actividad y diligencia necesarias; y si por faltar a éstas diere origen a un perjuicio, deben venir obligados a indemnizar al perjudicado aquel que tuviera a su servicio o bajo su vigilancia al que causó el daño, ya por no haber tenido el debido celo en la inspección de los actos de sus dependientes o subordinados, ya por-que careciendo éstos, por regla general, de los medios de indemnizar personalmente, no es justo que el que sufre un daño por causa de otro-se vea privado de acción suficientemente eficaz para reclamar su re-paración, etc.” (12 Comentarios de Manresa, 608 y 609.)
“La responsabilidad impuesta por el artículo 1903'(que es idén-tico al artículo 1804 de nuestro Código) a los que deben responder por otras personas, no es subsidiaria sino directa, como lo exige la causa que la motivó; y la establece la ley por razón del incumpli-miento de los deberes que imponen las relaciones especiales de auto-, ridad o superioridad que median entre el que ha de reparar el daño y el que dió motivo a él con sus actos u omisiones.” (12 Comentar rios de Manresa, 611 y 612.)
*674El mismo ilustrado autor, al -hablar de la responsabilidad de los propietarios por los daños causados por los animales realengos que penetran en otras propiedades, se expresa como sigue:
“De aquí que en vista de esa imposibilidad, (significando imposi-bilidad para dominar el instinto de los animales) se suponga que aquel que posee o usa un animal por una razón de necesidad, o para su comodidad o recreo, se somete desde luego por el mero hecho de su posesión o uso a todas las eventuales consecuencias y a todos los daños ulteriores que pudieran sobrevenir, aceptando asimismo implí-citamente por virtud de ese hecho la responsabilidad consiguiente, lo cual presupone la existencia de un consentimiento .presunto o de un consentimiento tácito, por parte del poseedor o usuario del animal que ocasionó el daño, con la obligación de responder del mismo.
‘ ‘ De este modo suponen que debe entenderse en las acciones noxales la máxima por algunos combatida cujus commoda eius incommoda, nam commoda et incommoda inier se reciprocantur, pues aun cuando ■el daño no puede calificarse stricto jure como una secuela directa de la propiedad o del uso, es siempre su consecuencia indirecta y me-diata, la cual debe explicarse por el principio causa causae est causa ■causali, cuando quiera determinarse la razón de la responsabilidad.” ,(12 Comentarios de Manresa, 621 y 622.)
El ilustrado Comentarista continúa, además, expresándose ■■como sigue:
* # En efecto, el espíritu del artículo 1905 (que es idéntico ■al artículo 1806 de nuestro código), es bien perceptible, y explícito re-sulta de los propios términos del mismo. Castígase en él la culpa o negligencia del que, pudiendo y debiendo evitar las consecuencias del uso o empleo de los animales, no lo evita por no adoptar los medios de previsión convenientes y adecuados a dicho fin, o porque, aun adop-tándolos, no pudo conseguirse dicho resultado, por deber imputarse .a sí mismo ei riesgo que puede sobrevenir de utilizarlos, toda vez •que al valerse de ellos acepta voluntariamente por ese hecho la res-ponsabilidad de las consecuencias que puedan derivarse de él.
“En su virtud, siempre que el daño que se produzca sea una con-secuencia propia y natural de la utilización del animal danmifica-dor, independiente de toda intervención extraña o de cualquiera otra causa no imputable al poseedor o al que hace uso de él, deben éstos ■.soportar dicha consecuencia reparando el daño causado, hubiera o *675nó negligencia o falta de cuidado, porque al tener en su poder dicbo animal, o al usarle, ya sabían a lo que podían exponerse.” (12 Man-resa, 626 y 627.)
liemos también citado esta misma opinión de Manresa en el caso de Reelinger v. Crespo, resuelto por este tribunal el día 8 de marzo último, y es de tanta aplicación a este caso como a aquél. El principio fundamental es indéntico que el del caso presente, o por lo menos enteramente análogo; la responsabilidad de un patrono por los actos negligentes de sus empleados realizados en el ejercicio de sus obligaciones y dentro de su empleo.
Manresa claramente reconoce de este modo la aplicación de la doctrina respondeat superior.
Otros autores sobre ley civil expresan claramente que uno de los fundamentos de la responsabilidad que tiene una persona pór las faltas cometidas por otra, proviene con motivo de la relación de representación, o sea que la persona que queda hecha responsable jurídicamente ejecuta por sí lo que hace por medio de otra persona; y por consiguiente, que el mero hecho de la sustitución lleva en sí la responsabilidad de la persona sustituida, o el principal; y se ha declarado por algunos de los mismos que la representación o sustitución es la que origina la responsabilidad. Esta es, en efecto, la doctrina de respondeat superior enunciada por los recono-cidos jefes del pensamiento Europeo sobre esta materia.
En el caso de Marrero v. López, publicado en el Tomo XY de las Decisiones de Puerto Pico, 766-776, si bien la opinión de este tribunal estuvo dividida acerca de una cuestión de procedimiento, quedó reconocido implícitamente por toda la corte, que un principal o patrono es responsable por los per-juicios causados por sus sirvientes o empleados mientras actúan dentro del alcance de sus obligaciones y en el ramo del negocio de su patrono, y que la doctrina respondeat superior está en vigor en esta isla con arreglo a la enteramente armoniosa autoridad de la jurisprudencia así española como americana.
*676Nuestra jurisprudencia americana en cuanto al principio de respondeat superior está en armonía con la española acerca del particular y se encuentra expresada de modo claro en el tomo 34 de Oye., a saber:
“Respondeat Superior. Significa literalmente: ‘que responde el principal.’ Es una regla general que impone al principal la respon-sabilidad por la negligencia de su dependiente en el negocio de su patrono que cause perjuicio a terceras personas, y fundado en este principio, que aquel que espera obtener ventajas de un acto realizado por otro a nombre suyo, debe responder de cualquier perjuicio que sufra una tercera persona.” (Véase 34 Cyc., págs. 1673 y 1674, y las notas 97 y 98, y casos citados en las mismas; véase también Máxi-mas Legales de Broom, 843.)
La máxima respondeat superior (o que el principal quede sujeto a responsabilidad), es equivalente a “qui facit per alium facit per se” (cualquiera que ejecuta un acto por medio de otro, lo hace por sí). La primera es aplicable a cuestiones de perjuicios y la segunda a cuestiones sobre con-tratos. (Máximas legales de Broom, 816 y 843.)
La doctrina de respondeat superior ha sido claramente ex-presada por el Dr. Broom en el siguiente inequívoco lenguaje i
“El principio por virtud del cual un principal es responsable en términos generales por los accidentes provenientes de la negligencia o impericia de su dependiente es que el acto de su dependiente es en realidad su propio acto. Si el mismo principal va guiando su coche y por falta de habilidad causa daño a un viandante, él es desde luego responsable de esa falta de habilidad. Pero si en vez de guiar el carruaje con sus propias manos él emplea a su dependiente, para que lo haga, éste no es sino un instrumento que actúa por el principal. Era el deseo de dicho principal que su dependiente guiara el coche, y cualquier cosa que ejecute dicho dependiente para cumplir la voluntad de su principal, puede considerarse por los demás como el acto del principal, ‘Qui facit per alium,. facit per se.’ Siendo la regla general que ‘un principal es responsable por todos los actos eje-cutados por su dependiente en el curso de su empleo, aunque los haya ejecutado sin haber recibido orden especial’; aun cuando haya estado ocupado en un negocio particular de él con tal que al mismo tiempo haya estado ocupado en general del de su principal. Los medios *677aplicables para determinar la responsabilidad del principal son los siguientes: ¿ Se encontraba el empleado ‘ en el servicio de su principal cuando se cometió el daño? ¿Estaba él autorizado por su principal para ejecutar el acto que se denuncia? ‘El principal,’ dice Maulé, J., ‘es responsable aun cuando el dependiente en el ejercicio de su obli-gación sea culpable de haberse separado un tanto o dejado de ejecu-tar dicha obligación de la manera más estricta y conveniente. ’ * * (Máximas Legales de Broom, 846 y 847.)
Es evidente que la consideración hecha por la corte sen-tenciadora fué enteramente demasiado restringida. Pero ¿se limitó él en vista de las alegaciones, a formar esta opi-nión solamente? Creo que no. Aunque se alega en el párrafo 2o. de la demanda que' el demandado es dueño de un establecimiento o línea de automóviles que hacía viajes diarios entre la ciudad de San G-ermán y Mayagüez, sin embargo, en el párrafo 4o. se determina de modo suficiente la alegación por la que se declara la responsabilidad del deman-dado aun cuando la alegación acerca del establecimiento, empresa o línea, contenida en el 2o. párrafo fuera eliminada o no hubiera sido probada. Por consiguiente, no debió la corte sentenciadora fundar su decisión en este punto sola-mente como ocurrió en este caso. Este tribunal no debe seguir a la corte inferior al no tomar de tal modo en consi-deración una alegación contenida en la demanda.
Antes de pasar más adelante a examinar los autos, con-vendría quizás analizar la actitud asumida por el ilustrado y distinguido abogado del demandado en la que fué secundado casi enteramente por la corte sentenciadora y por la mayoría de la corte de apelación.
Se alega por el apelado ante este tribunal que este caso debió resolverse fundado fínicamente en los artículos 1803 y 1804 del Código Civil de Puerto Eico, que han sido copiados del Código Civil Español, artículos 1902 y 1903, a saber:
“Artículo 1803. — El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.
*678“Artículo 1804. — La obligación que impone el artículo anterior es exigible, no sólo por los actos u omisiones propios, sino por los de aquellas personas de quienes se debe responder.
“El padre y por muerte o incapacidad de éste, la madre, son res-ponsables de los perjuicios causados por los hijos menores de edad que viven en su compañía.
“Los tutores lo son de los perjuicios causados por los menores o incapacitados que están bajo su autoridad y habitan en su compañía.
“Lo son igualmente los dueños o directores de un establecimiento o empresa respecto de los perjuicios causados por sus dependientes en el servicio de los ramos en los que tuvieran empleados, o con oca-sión de sus funciones.
“El Pueblo de Puerto Rico es reponsable en este concepto cuando obra por mediación de un agente especial; pero no cuando el daño hubiese sido causado por el funcionario a quien propiamente corres-ponda la gestión practicada, en cuyo caso será aplicable lo dispuesto en el artículo anterior.
“Son, por último, responsables los maestros o directores de artes y oficios respecto a los perjuicios causados por sus alumnos o apren-dices, mientras permanezcan bajo su custodia.
“La responsabilidad de que trata este artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño. ’ ’
No es necesario hacer cita alguna de la Ley Orgánica de Puerto Eico para probar que estos artículos están aún en vigor en esta isla. Esto se ve claramente al examinar los artículos 8 y 32 de la Ley del Congreso, girando este caso sobre la interpretación que ha de darse a los artículos men-cionados de nuestro Código Civil. Se trata de interpretar de tal modo estos artículos que aparezca de los mismos una contestación negativa a la pregunta: “¿Es responsable el dueño de un automóvil que no está dedicado al negocio de una empresa sino que está al servicio particular de su dueño, por la falta o negligencia de su empleado?” El apelado funda todo su caso en esta proposición y en esta contestación negativa está él sostenido por la mayoría de esta corte. Desde luego, que estos artículos deben interpretarse al igual que otros estatutos de conformidad con la bien conocida regia *679establecida en tales casos, la que, con el fin de llegar a una conclusión correcta debe ser examinada con más o menos cuidado. Los principios de interpretación son universales y se aplican a todos los instrumentos escritos. Ellos afectan a todos los estatutos cualesquiera que Layan sido los con-gresos, parlamentos, cortes o legislaturas que los Layan apro-bado. Se fundan en la razón solamente, como las matemá-ticas, y son aplicables de conformidad con los principios inexorables de la sana lógica. Los artículos citados forman parte del capítulo 2o. del Título XVI. Este título trata de “Las obligaciones que se contraen sin convenio”; o sea, de los “ Cnasi-contratos. ” El capítulo Lace referencia más es-pecíficamente a las obligaciones “que nacen de la culpa O' negligencia. ’ ’ Desde luego, que según la bien conocida regla, de intefpretación de estatutos, para que pueda fijarse la inten-ción de la legislatura, debe considerarse todo el estatuto. (1 Federal Statutes Annotated XXVI y casos citados.) Por tanto, veamos el artículo 1805 que dice, “El que paga el daño causado por sus dependientes, puede repetir de éstos lo que Lubiese satisfecho. ” El principal ocupa el mismo sitio que un fiador en un pagaré. El es responsable en primer término, pero tiene el derecho de recobrar de la parte por cuyos actos se le Lace responsable. La doctrina de respondeat superior La sido reconocida claramente en este artículo y no puede ignorarse.
Alega el apelado que el texto del artículo 1804 del Código' Civil limita la facultad de las cortes para aplicar la respon-sabilidad del principal a los casos que no se especifican en dicho artículo, y que este artículo del estatuto limita el anterior, con arreglo a la aplicación de la máxima “Expressio unius est exclusio alterius.” Examinemos previamente las autoridades en relación con esa máxima y a la fuerza que debe dársele a la misma.
En el Diccionario de Ley de Bouvier, page 353, se encuen-tra definida esta máxima, y se Lace referencia a algunas auto-ridades, a saber: “Expressio unius est exclusio alterius *680La expresión ele nna cosa es la exclusión de otra. (Co. Litt., 210; Broom’s Leg. Max., 650, 668; 3 Bingh. N. O., 85; 8 Scott N. R., 1013; 12 M. & W., 761; 16 id., 244; 2 Curt. C. C., 365; 6 Mass., 84; 11 Cush., 328; 98 Mass., 29; 117 id., 448; 3 Johns. Ch., 110; 5 Watts, 156; 59 Pa., 178; 84 Ala., 289; 11 Colo., 265; 35 Fed. Rep., 880; 74 id., 535; 104 U. S., 25; 4 Biss., 35, a los que pueden añadirse las Reglas Fundamen-tales de Interpretación de Beal, página 78, 1 Estatutos Fede-rales Anotados LXIX y siguientes.)
• El Dr. Broom observa, al comentar sobre la máxima “Ex-:pressio unius est exclusio alterius,” que es necesario tener gran ciudado al considerarla, pues no es' de aplicación universal, según ha sido indicado por Lord Campbell en el caso de Saunders v. Evans (8 H. L. Cases, 729), pero esto depende de' la intención del otorgante, según resulta de la faz del instrumento. (Máximas Legales de Broom, 653.) El mismo •autor continúa expresándose, que a veces ocurre, que en un estatuto cuyo texto puede razonablemente comprender muchos casos diferentes, se hace referencia solamente a algunas de ellas de modo expreso, por vía de ejemplo simplemente y no en el sentido de excluir otras de igual naturaleza, y en tales casos esta regla corriente, no puede ser de aplicación. (Idem, 664.) Y llama la atención, además, de que los axiomas lega-les no son sino las conclusiones del sentido común que han sido formadas y aprobadas por la sabiduría de las edades. (Idem, 666.)
; Al discutir esta máxima el Sr. Edward Beal, eminente .autor inglés, expresa que el método de interpretación com-pendiado en ella, es uno que evidentemente requiere ser obser-vado; y está conforme con las cortes, en observar que “A menudo, es una ayuda de valor pero un factor peligroso para seguir en la interpretación de estatutos o documentos.” La exclusión (exclusio) es frecuentemente el resultado de inad-vertencia o accidente, y la máxima no debe ser aplicada cuando su aplicación con referencia a la materia en cuestión a que ha de ser aplicada, conduce a incompatibilidad e injus-*681ticia. S.e cita el caso de Lowe v. Darling & Son. 2 K. B. 784. (Véanse las Reglas Fundamentales de Interpretación de Leyde Beal, pp. 78 y 79.)
Al comentar sobre la máxima “Expressio unius esf ex-■clusio álteriusj” aplicada a la interpretación de estatutos, se lia declarado sabiamente por las Cortes Federales, que cuando un estatuto establece una regla general, expresamente o por la'debida interpretación, y pasa a especificar ejemplos, debe considerársele como ilustrativo más que completo, y la máxima no es de aplicación. (Int. Com. Com. v. Balt. & Ohio R. R. Co., 43 Fed. Rep., 58 y 59.) Pero en tanto en cuanto se liaee referencia al artículo 1804 de nuestro Código Civil, esto puede observarse de una simple lectura del propio esta-tuto. Todos los ejemplos enumerados en este último artículo se encuentran expresados en los términos' generales usados en el anterior, pero no puede considerarse razonablemente que constituyen una lista completa de tales casos.
Además, al aplicar así estrictamente la .máxima “Expres-sio unius est exclusio alterms,” el apelado solicita de este tribunal que liaga caso omiso de otras reglas más importantes de interpretación así como de la intención de la legislatura, según la misma se encuentra expresada en el propio Código Civil.
Las autoridades están de acuerdo en que en la interpreta-ción de cualquier estatuto, la significación que fia de darse al mismo lia de ser una que produzca el efecto de la verdadera intención y objeto real de la legislatura al ponerlo en vigor. (Minor v. Mechanics Bank [1 Peters], 26 U. S., 84.) Y además, que las cortes siempre prefieren aquella interpreta-ción de un estatuto que promueva el objeto de la legislación en vez de una interpretación fundada en reglas puramente artificiales. (Budd v. Budd, 59 Fed. Rep., 741.) Y además, que la interpretación de un estatuto que destruya cualquiera de sus manifiestos fines, no puede ser aceptada. (Erhardt v. Schroeder, 155 U. S., 134; Lan Ow Bew v. United States, 144 U. S., 56; Kansas, etc., R. R. Co. v. Atty. Gen., 118 U. S., *682694; Opinión del Juez Taft, 20 Opiniones del Atty. Gen., U. S., 167.)
Por tanto es de presumirse que la legislatura española al poner en vigor el Código Civil y nuestra propia legislatura al adoptarlo y modificarlo, tuvo presente y fue su intención establecer justas reglas para determinar y poner" en vigor las obligaciones entre las partes, ya surjan éstas sin convenio alguno como en el caso de cuasi-contratos, Título' XYI, o en otra forma; y en el segundo capítulo de dicho Título XVI fué la intención legislativa establecer lo necesario para todos los casos de obligación que surjan de culpa o negligencia según se expresan en su título. Por consiguiente, ¿puede presumirse que fuera la intención del legislador hacer respon-sable a los dueños de animales por los perjuicios causados por ellos y al mismo tiempo relevarlo, de otra responsabilidad por los actos perjudiciales de su cochero o chauffeur al actuar en su servicio o bajo sus ordeños, o pudo ser la intención de un sabio legislador que el dueño de un automóvil que tenía el negocio regular de transportar carga y pasajeros entre dos pueblos en una empresa de vehículos, fuera responsable de la falta o negligencia de sus chauffeurs, pero que queda libre de toda responsabilidad por actos exactamente iguales come-tidos por su chauffeur que guiaba su carro dedicado exclusi-vamente a su uso y recreo personal1? ¿Pueden las cortes presumir que una legislatura sería tan tonta y tan injusta? No. debe adoptarse ninguna interpretación de un estatuto que conduzca a un absurdo. Una de las primeras reglas de inter-pretación exige que ante todo, a los estatutos debe dárseles una interpretación razonable y no una que no esté fundada en alguna razón. (Chesapeake & Ohio R. R. Co. v. Miller, 114 U. S., 187.)
Indudablemente que toda ley debe interpretarse con arre-glo a la intención legislativa que puede deducirse razonable-mente del lenguaje. (United States v. Goldenburg, 168 U. S., 102; United States v. Fisher, 109 U. S., 145; United States v. *6833ogg, 111 Fed. Bep., 294; 1 Federal Statutes Annotated XXIY and XXV.)
Se alega además que la responsabilidad del que causa el daño con arreglo a los artículos 1803 y 1804 participa de la naturaleza de un castigo; esto es claramente erróneo, pues una mera lectura del estatuto, especialmente a la luz de la jurisprudencia americana, demostrará que el remedio es una compensación por los perjuicios sufridos y nada más. Se ña alegado singularmente que los artículos del Código Civil citado enumeran todos los casos en que surge la responsa-bilidad por los actos u omisiones de una tercera persona, y por el hecño de no mencionarse los automóviles, estos casos como el presente quedan excluidos a menos que dichos auto-móviles se usen por una empresa que haga viajes de alquiler. Puesto que el estatuto fué primitivamente aprobado antes de que los automóviles fueran inventados, es casi imposible es-perar que se haya hecho mención especialmente de los mismos en la ley.
Y nuestra Corte Suprema, nunca anteriormente ha dado una interpretación tan limitada a la ley con respecto a agra-vios o a estos estatutos aunque a menudo ha tenido que con-siderarlos. El Juez Asociado Sr. del Toro, en el caso de Díaz citado en otra parte de esta opinión, expresa que aunque el artículo 1803 del Código Civil Revisado, que es el estatuto que tenemos en vigor actualmente, es el mismo artículo 1902 del Código Civil Español, sin embargo, debido al cambio político que ha sufrido la isla, el establecimiento del nuevo sistema penal que omitió todo lo referente al ejercicio de acciones civiles provenientes de actos criminales, habiéndose incluido las mismas anteriormente en dicho Código, las dis-posiciones de dicho artículo 1803 tenían, y aún tienen,- un alcance mayor en su aplicación, y suministran la base para el ejercicio de las acciones civiles provenientes de la cuasi-culpa y negligencia criminal. El ilustrado juez reconoce en esta opinión el hecho bien conocido, que por el cambio de *684soberanía y adopción de nuestro actual Código Penal y Código de Enjuiciamiento Criminal, el método español de conceder indemnizaciones por culpa o negligencia fue enteramente cam-biado y la ley americana con respecto a agravios se adoptó necesariamente. Con referencia a este punto, la corte estuvo conforme con el ponente según antes se había indicado ante-riormente en la opinión de la corte, que fué emitida por el Juez Asociado Sr. Wolf, en el caso de Zalduondo v. Sánchez, 15 D. P. R., 231. Desde la adopción del sistema ameri-cano de jurisprudencia criminal en 1902, los métodos espa-ñoles han sido cambiados y los remedios por agravios se conceden de acuerdo con la jurisprudencia americana. Los principios fundamentales de los dos sistemas son, sin embargo, los mismos, según se lia expresado en las grandes obras de Cooley, Zedgwick, Southerland y' otros eminentes escritores, al tratar de daños y perjuicios, y en los artículos 1803 y 1804 del actual Código Civil de Puerto Rico. (3 Opi-niones del Attorney General de Puerto Rico, p. 600.) Pero si la ciencia de la jurisprudencia ha de progresar en esta isla, y la administración de justicia facilitarse y mejorarse, mar-chando en pos del progreso de la edad, será por medio del esfuerzo en armonizar nuestras leyes según las hemos here-dado de la Península con el grande y culto sistema predomi-nante en la America del Norte. Es imperativo el dar una interpretación liberal a nuestras leyes; el progreso hace esto necesario, y la justicia lo pide de las manos de nuestra Corte Suprema.
Pero pasemos a hacer un examen de los errores señalados específicamente por el apelante, que se cometieron durante el juicio de este caso. Son 8 en número y pueden ser consi-derados por series.
El primer error alegado se refiere a eliminación de prue-bas. El abogado del demandante preguntó al testigo Rufino Arroyo si había visto alguna vez, algún automóvil correr en el sentido y forma que venía corriendo el automóvil del de-mandado, dirigiéndose de un lado a otro de la carretera. *685Después que el testigo clió sus contestaciones, el abogado del demandado presentó una moción para que se eliminara del récord las preguntas y contestaciones dadas, a lo que accedió la corte. Esta resolución era procedente, puesto que no era pertinente a la cuestión, lo que el testigo había visto hacer a otros carros y ya había descrito la forma en que corría el automóvil que ha sido objeto ele la denuncia, habiendo que-dado en los autos esta parte de su declaración.
El segundo error que.ha sido especificado por el apelante hizo referencia a la no admisión de la declaración de dos testigos, Simón Garlo y Eduardo Eiera, Jr., que fueron pre-sentados para impugnar la veracidad de la declaración del testigo Agustín Fábregas, presentado por el demandante. Desde luego que una parte no tiene derecho a impugnar la veracidad de su propio testigo. Alega el apelante que el testigo fué llamado por ambas partes, demandante y deman-dada, pero no hay nada en los autos que muestre esto y si lo hubiera, el testigo Fábregas no fué llamado por el demandado y debe ser considerado como testigo del demandante. La resolución de esta corte sobre este punto fué correcta.
El tercer error alegado hace referencia a la negativa de la corte a admitir en evidencia una carta del Dr. Lange, en la que hacía un relato al juez municipal del examen que había hecho de las heridas del demandante. Esta carta aparecía en los autos de una causa criminal que se siguió contra el chauffeur Juan Gonce, por infracción de las leyes de segu-ridad pública. La carta no había sido jurada pero su autor pudo haber declarado con respecto a su contenido si hubiera estado presente en la corte. De acuerdo con nuestra Ley de Evidencia, artículo 123, hay tres modos de tomar declaración a los testigos, a saber:' 1°., por affidavit o declaración jurada; 2°., por deposición, y 3°., por examen oral. A ningún testigo se le permite declarar por medio de carta o sin haber pres-tado juramento. Puesto que la evidencia rechazada no es-taba autorizada por la ley, la acción tomada por la corte a no admitirla fué correcta.
*686El cuarto error alegado por el abogado del apelante se refiere a la negativa de la corte sentenciadora a permitir al testigo a Montalvo, ex-juez municipal, que explicara la razón legal que tuvo para absolver al chcmffeur Juan Gonce del delito que se le imputa por infringir la ley referente a la salud y seguridad pública. El juez sentenciador debidamente resolvió que ni admitiría prueba del demandado relativa de haber sido absuelto el chauffeur, ni del demandante para explicar la razón de su absolución. Esto era enteramente inmaterial e impertinente a las cuestiones envueltas en este caso civil.
El quinto error que ha sido alegado no se ha presentado en forma tal que pueda ser considerado por este tribunal, puesto que parece que la corte sentenciadora no dictó orden alguna con respecto a la cuestión que ha sido indicada.
El sexto error especificado es más importante que cual-quiera de los anteriores. Se refiere a que la corte senten-ciadora cometió error al expresar en su opinión que la de-manda que se presentó se fundó en los artículos 1803 y 1804, párrafo 4o. del Código Civil. Esta fue la teoría sustentada en la sentencia dictada por el juez de distrito. Y si tomamos en consideración solamente el segundo párrafo de la demanda, resultará justificada esta deducción. Pero debemos tomar en consideración toda la demanda, y si alguna parte o párrafo de la misma está eliminado o no sostenido por la prueba con relación al mismo y quedan alegaciones suficientes en otras partes de JLa demanda que justifiquen una sentencia a favor del demandante, y queda demostrado por la prueba, cons-tituye error dictar una sentencia contra él porque deje de probar alguna simple alegación que pueda ser considerada como superfina. Según la opinión que tengo de la ley sobre perjuicios según rige en Puerto Eico, el principio enunciado en el artículo 1803 del Código Civil y que se encuentra más completamente determinado e ilustrado en los artículos si-guientes, está completamente en armonía con la jurispru-dencia americana. Debemos, por tanto, examinar las autori-*687dades sobre esta materia no solamente en la ley española según la encontramos expresada por los grandes comenta-ristas y la Corte Suprema de Madrid, sino también las obras de Cooley, Southerland y otros eminentes tratadistas, así como las Decisiones de las Cortes Americanas.
No bay doctrina mejor establecida que la de respondeat superior o sea que el principal es responsable por la negli-gencia de su empleado, quien, encontrándose en el desempeño de su negocio como tal empleado, causa daño a una tercera persona. Tuda persona que pretende beneficiarse por los actos ejecutados por otra persona en beneficio suyo, debe ser responsable de todos los daños que, como consecuencia, pue-dan sufrir otras personas inocentes. La demanda contenía alegaciones suficientes, y la -evidencia digna de crédito que aparece' en los autos es suficiente para justificar el veredicto a favor del demandante por alguna cantidad, por pequeña que sea, y a mi juicio, una sentencia en sentido contrario sería errónea. (Máximas Legales de Broom, 843; 34 Cyc., 1673 y siguientes.)
El séptimo error alegado hace referencia a haber la corte dictado sentencia en contra del demandante por la insufi-ciencia de la prueba. No puede existir duda alguna de que el demandante caminaba legalmente por la carretera y que fué cogido por un automóvil que pertenecía al demandado y guiado por su chauffeur, así como que sufrió heridas y con-tusiones que le hicieron ingresar en el hospital y permanecer allí por más de tres semanas. Estos hechos no pueden po-nerse en duda por el juez sentenciador. La declaración del testigo Agustín Fábregas, con respecto a la cual dicho juez expresa que le merece entero crédito, es como sigue:
A preguntas del demandante, dice: “que es mecánico, que reside en Mayagüez; que el 19 de junio de 1910 estaba en Mayagüez pero fui a San Germán a buscar el automóvil de Llavina para componerlo, llamado por el mismo señor Llavina, y formalicé con él un convenio sobre la composición del automóvil, y me Mee cargo del automóvil al entregarlo al taller; el automóvil vino a Mayagüez dirigido por el que *688era chauffeur de él, Gonce, el nombre no recuerdo, pero es hijo de Don Pablo Gonce, un hombre joven; creo que, desde el momento que llevaba el automóvil, lo autorizó el señor Llavina; no me consta si en esa fecha el señor Gonce estaba colocado con el señor Llavina, y cuando yo llegué no estaba allí, y lo mandaron a buscar, y a los pocos momentos vino ese muchacho (Gonce). La persona con quién yo hablé para la composición del automóvil y fui a San Germán llamado fue con el señor Llavina, y la persona que trajo el automóvil a Maya-güez y lo manejó ese día, fué Gonce. No hice contrato con el señor Llavina para arreglarlo, 'porque el mismo señor no sabía lo que había de hacerse.”
Al demandado: ‘ ‘ como el automóvil estaba en malas condiciones, yo iba con el mío a una distancia de un kilómetro, por si acaso sucedía algo por el camino. El automóvil de Llavina estaba en pésimas condicio-nes, venía para Mayagüez con el diferenciador roto, sin caja ni tapa-máquina; no tenía capota, por no traer caja; venía el chasis con la máquina; no traía cojines; el automóvil tenía treinta caballos y cuatro cilindros; desarrollaba poca velocidad; durante el camino, mientras yo estuve detrás de él, nunca llegó a doce kilómetros, estuvimos una hora de San Germán a Mayagüez; el chauffeur venía en buena con-dición, normalmente; no venía borracho; traía el automóvil bien diri-gido, durante yo lo vi; en las curvas y cuando se aproximaban per-sonas tocaba la bocina; cuando estaba .a medio kilómetro, siempre oí la bocina.”
Al honorable juez, dijo: “el automóvil estaba en pésimo estado, puesto que lo que mueve la rueda estaba roto; pero a pesar de eso po-día correr, pero si hubiera hecho un esfuerzo para andar cuatro o cinco millas más se hubiera quedado en el camino; la máquina estaba en condiciones y se podía gobernar el automóvil, y no había peligro de que el automóvil no obedeciera al chauffeur; se podía gobernar; en la parte del gobierno estaba en perfecto estado.”
Contestando al demandante, dice: “dije que ese automóvil había salvado la distancia desde Sa.n Germán a Mayagüez en una hora, y la distancia es de quince millas o veinte kilómetros, y estando en ese pésimo estado salvó la distancia en una hora. El salió primero de San Germán, y lo estuve mirando hasta que llegó a la hacienda Este-banía; allí le perdí de vista porque tuve que parar para arreglar un tornillo de mi automóvil y ya no lo vi hasta cuando sucedió lo oecu-rrido, y no puedo decir lo que en ese trayecto venía haciendo el auto-móvil por el camino. La hacienda Estebanía está a bastante distan-cia del sitio donde ocurrió el accidente, puesto que dicha hacienda debe estar en el kilómetro cinco o cinco y medio y el hecho ocurrió *689creo que no llegaba al uno; durante esos cinco kilometres, yo no vi a Gonce y cuando llegué a la Cuesta de las Piedras, ya el lieebo había ocurrido. ’ ’
Contestando al demandado, dice: “desde San Germán a la hacienda Estebanía, el automóvil venía más o menos a doce kilómetros, y quizás más, en sitios rectos; siempre tomaba su derecha; guardaba todas las regias de la conducción; de la hacienda Estebanía en ade-lante venía con menos velocidad que antes por las curvas; no puedo decirle a qué distancia más o menos, se encontraba mi automóvil del otro carro cuando ocurrió el accidente, porque no sé cuando ocurrió; porque yo estuve como dos minutos parado en la Estebanía y cuando seguí me encontré el automóvil parado a la derecha, en la cuneta; allí encontré al señor Andrés Méndez con otros señores; y habían es-tropeado, me parece que era éste (señalando al demandante), lo llevé a la sala de socorros, y estaba a la izquierda del que gobierna el automóvil; éste traía cubrelodo; el cubrelodo había recibido alguna huella, el de la izquierda; no en el cubrelodo de la parte derecha. ’ ’
Al honorable juez, dice: “que acostumbra viajar entre Mayagüez y San Germán en automóvil cada momento, y emplea como promedio de tiempo alrededor de media hora o treinta y cinco minutos; eso andando a lo que marea la Ley. ■ Si uno quiere se llega a tres cuartos de hora, pero por término medio, corriendo a razón de veinte millas, viene a resultar así.”
Contestando al demandante, dice: “cuando llegué al sitio de la ocurrencia, conduje al herido, pero el choque del automóvil ya había pasado; estaba allí Juan Gonce y Pastor Vélez estaba sostenido entre dos señores a la izquierda del que maneja el automóvil; pero el acci-dente sucedió al lado derecho de la carretera viniendo de San Ger-mán para Mayagüez.”
Contestando al demandado: “el automóvil estaba al lado derecho de la carretera; pero Pastor Vélez en el suelo estaba al lado izquierdo del que maneja el automóvil; las ruedas derechas del automóvil esta-ban, en lo que tendría que ser cuneta; el automóvil se tiró en la cuneta y Pastor Vélez estaba a la izquierda.” Tales fueron las declaraciones.
La prueba suministrada y recibida como digna de crédito fué por consiguiente suficiente con arreglo a la jurisprudencia de Puerto Rico, que procede de fuentes así españolas como' americanas, para justificar la sentencia a favor del deman-" dante por alguna cantidad; y a mi juicio tal sentencia debió haberse dictado.
*690El octavo error señalado se refiere a la negativa de la corté, negándose a conceder un nuevo juicio, que mediante moción solicitó el demandante y que estaba sostenida por declaraciones juradas. Los fundamentos de la moción de nuevo juicio que se alegaron son los siguientes:
Io. Accidente o sorpresa que la ordinaria prudencia no hubiera podido prevenir.
2o. Descubrimiento de nuevas pruebas, importantes para el solicitante.
3o. Insuficiencia de la prueba para justificar la sentencia o decisión, o que ésta fuera contraria a la ley.
4°. Error de derecho cometido en el juicio y al cual opuso excepción la parte solicitante.
Estos diferentes fundamentos de la moción que se pre-sentó para el nuevo juicio ’se fundan en el artículo 221 del ■Código de Enjuiciamiento Civil, el que en tanto en cuanto es de aplicación, dice lo siguiente:
“Artículo 221. — La anterior sentencia o cualquier otra decisión podrá ser anulada, y mediante solicitud de la parte agraviada, con-cederse un nuevo juicio, por cualquiera de las siguientes causas siem-pre que esencialmente afecten a los derechos substanciales de dicha parte * * *.
“2. Accidente o sorpresa que la ordinaria prudencia no hubiere podido prevenir.
“3. Descubrimiento de nuevas pruebas que, sean importantes para la parte solicitante, las cuales a pesar de razonables diligencias, no pudo descubrir y presentar en el juicio * * *.
“5. Insuficiencia de la prueba para justificar la sentencia a deci-sión, o que ésta fuere contraria a la ley.
‘ ‘ 6. Error de derecho, cometido en el juicio, y al cual opuso excep-ción la parte solicitante.”
El primer fundamento de esta moción se funda en el hecho de estar ausente el Dr. Lange en los Estados Unidos. La declaración jurada del abogado del demandante José Eamón Freyre, Esq., expresa que sabía que se encontraba .ausente de la isla el testigo el día anterior al juicio. Siendo «esto así, debió haber solicitado la suspensión del mismo y *691haber alegado su sorpresa como fundamento para tal orden, y no debió haberse sometido a las consecuencias de un juicio y luego recurrir a la presentación de una moción de nuevo juicio para impedir el resultado de una sentencia contraria. La declaración jurada no revela tal accidente o sorpresa a que hace referencia el estatuto.
Con respecto a las nuevas pruebas descubiertas en que se funda la moción, y las declaraciones de Carlo y Eiera en apoyo de la petición, debo expresar que son insuficientes. No se ha mostrado diligencia alguna por parte, del deman-dante para conseguir esta prueba con anterioridad al juicio; y además aparece de los autos que ambos testigos compare-cieron a la corte y fueron presentados por el demandante para probar otros hechos que consideró esenciales a su caso, cuyos testigos fueron rechazados. Sus declaraciones en cuanto a los puntos aludidos en.sus affidavits, no fueron ofre-cidas ni existe nada que demuestre que el demandante no sabía entonces que estaban en condiciones de declarar sobre el particular; ni siquiera se ha mostrado que fueron interro-gados con respecto a ello. Resulta una carencia completa de diligencia, cuando debió haberse mostrado de modo afirma-tivo que se hicieron tales gestiones.
“Las declaraciones juradas deben mostrar que la parte empleó razonable diligencia para descubrir y presentar la prueba en el juicio anterior.” (Stoakes v. Monroe, 36 Cal., 388.)
“No debe simplemente existir una alegación sino la prueba de la diligencia en descubrir la evidencia y presentarla en el juicio.” (Jacks v. Cooks, 6 Cal., 165; Weimer v. Lowery, 11 Cal., 113; Klockenbaum v. Pierson, 22 Cal., 164; People v. Miller, 33 Cal., 102; Jones v. Jones, 38 Cal., 585; Butler v. Vassault, 40 Cal., 76; Jones v. Singleton, 45 Cal., 92; Moran v. Abley, 63 Cal., 56. Que se hicieron las diligencias necesarias. "Véase Von Glahn v. Brennan, 81 Cal., 261; People v. Ching Ring Chang, 74 Cal., 389; Ross v. Sedgwick, 69 Cal., 247; People v. Sutton, 73 Cal., 243; People v. Howard, 74 Cal., 547; People v. Urquidas, 96 Cal., 239; Heintz v. Cooper, 104 Cal., 668; Oberlander v. Fixe & Co., 129 Cal., 690; también de núes-*692tra corte, People v. Goitía, 5 P. R. R., 249; People v. Milán, 7 Dec. de P. R., 455; People v. Días (a) Martillo, 5 P. R. R., 415.)
En cnanto a la insuficiencia de la prueba para justificar una sentencia en contra del demandante, solamente debo ex-presar que la mera falta de evidencia para probar las alega-ciones esenciales de la demanda, es suficiente para justificar una sentencia a favor del demandado. En tanto en cuanto se hace referencia a la negligencia contributoria del deman-dante, ésta ni se alegó como defensa ni se trató de probar. La obligación de probar beelxos suficientes para establecer su caso, incumbe siempre al demandante, y el demandado no necesita presentar prueba basta que esto se baga. En el presente caso parece que el demandado se fundó en la falta de prueba del demandante y en cuanto a este particular estuvo apoyado por la corte sentenciadora. (Ley de Evidencia, de P. B.., art. 108.)
Pero debemos preguntar además, ¿fué la sentencia con-traria a la ley según se expresa en el último apartado del 3er. párrafo de la moción?
Según ya hemos dicho, creo que la sentencia estaba sujeta a esta objeción y debió haberse concedido un nuevo juicio por este fundamento.
Según ha sido alegado por el abogado del demandante, el último párrafo del artículo 1804 del Código Civil, dispone la siguiente defensa contra la negligencia que se alegue ¡nuche de acuerdo con dicho artículo, a saber:
“La responsabilidad de que trata este artículo cesará r u • las personas en él mencionadas prueben que emplearon toda 1« '‘iligen-cia de un buen padre de familia para prevenir el daño. ’ ’
Esta defensa no está sostenida por la prueba v .-¿ ha tratado de hacer alegación alguna en apoyo de bú -■ li-ción. No existe nada en la ley, sin embargo, quo de.ve ;ro que el objeto fué que ésta fuera la única defensa q->r podría presentarse en acciones por daños o agravio-. 1 >. , ¡. dante por tanto no puede beneficiarse con esta do M ■ ■
*693Pero se alegaron y probaron hechos suficientes por medio de una preponderancia de evidencia digna de crédito que fué presentada durante el juicio en apoyo de la sentencia a favor del demandante, si no por la suma reclamada, por alguna can-tidad determinada que creo debió haberse determinado y fijado por la corte.
El último fundamento alegado en apoyo de la concesión del nuevo juicio es, que la corte cometió varios errores de derecho durante el juicio según se demuestra por la gran corriente de autoridades de la jurisprudencia americana. El abogado del apelado se conforma en contestar expresando que estas autoridades son de aplicación en los estados en tanto han sido enunciadas, pero que no son en Puerto Bico, en donde nos regimos por nuestros propios estatutos y que este caso se funda en los artículos 1803 y 1804 del Código Civil, sin que sea necesario tomar en consideración las leyes sobre senten-cias de otros estados. Con respecto a este particular tal parecer del abogado encuentra apoyo en la opinión de la-mayoría de esta corte.
Esta no es la opinión que tengo de la ley sobre daños o agravios, según hasta ahora ha sido aplicada por las cortes de esta isla. En casos anteriores hemos acudido constante y consecuentemente a la ley americana al resolver, casos en acciones ex delictu. Creo que tal proceder por parte de nosotros está justificado por principios sólidos de ley y puede hacerse referencia en general a muchos casos idénticos en los que hemos citado autoridades del continente americano, a saber: Moreno v. Martínez, 14 D. P. R., 383; Vargas v. Monroíg, 15 D. P. R., 27; Pérez v. Yabucoa Sugar Co., 15 D. P. R., 214; Zalduondo v. Sánchez, 15 D. P. R., 231; Marrero v. López, 14 D. P. R., 766; Díaz v. San Juan Light and Transit Co., 17 D. P. R., 69, y muchos otros que pueden verse fácilmente. En el caso de Díaz v. San Juan Light and Transit Co., que acaba de citarse, el Juez Asociado Sr. del Toro, que emitió la opinión del tribunal, discute ampliamente la cuestión de ac--*694ciones ex de&ietu, y especialmente la aplicación de los artículos 1803 y 1804 de nuestro Código Civil. Trata dicho juez de la ley según existía en casos de daños personales en tiempo de España, y desde el cambio de soberanía, citando numerosas autoridades españolas y americanas y demostrando que con arreglo a nuestro actual sistema tenemos necesidad de adop-tar la jurisprudencia americana, aun cuando los principios fundamentales de ambos sistemas son iguales. En ese caso se ha hecho una acabada y completa discusión de los artículos ci-tados de nuestro Código Civil, expresándose claramente en la opinión en qué casos es que puede obtenerse una indemniza-ción con arreglo a nuestros estatutos por lesiones personales. Al resolver el presente caso, debió haber servido de guía la opinión emitida en el caso de Díaz.
El abogado del demandante en la corte inferior no parece creer, como tampoco yo creo, como cuestión de derecho, que para establecer la responsabilidad civil del demandado debe probarse el hecho de que él era el dueño de una empresa de automóviles. Es bastante con que se probara en el juicio que el automóvil que causó las lesiones era de él; y lo conducía el chauffeur o empleado del demandado, mientras dicho chauf-, /qw actuaba bajo las órdenes del dueño del automóvil, cuando lo traía al taller del mecánico Agustín Fábregas para hacerle algunas reparaciones, de acuerdo con el convenio hecho entre dicho mecánico y el dueño del automóvil, y que el chauffeur encargado de él, lo conducía por la carretera pública en forma negligente y haciendo caso omiso de la propiedad y vida de cualquier persona que pasara por el camino; no habiendo el demandante contribuido de modo alguno al perjuicio que se le causó.
Las sentencias americanas encuentran apoyo también en la de los demás países. También se ha resuelto por una corte canadiense, que cuando alguna persona sufre alguna pérdida o perjuicio ocasionado por un vehículo de motor en un camino público, la obligación de probar que tal pérdida o perjuicio no se originó por la negligencia o conducta indebida del dueño *695o conductor del vehículo de motor, incumbe al dueño o conductor de dicho vehículo. (Cita en el caso de Mattei v. Gillies, Ont. Div. Court, 23 April, 1908; 16 Ont. L. Rep., 558.)
Continúa dicha corte expresándose como sigue: “Cuando en una acción seguida contra el dueño de un automóvil para obtener una indemnización por daños causados al demandante por haber sido arrollado por la máquina, aparece que el chauffeur del demandado tenía permiso para usar el carro de su principal por algunos minutos para llevar algunas cosas a la casa de'otro empleado, y a petición de las hijas de este último, las llevó a dar un paseo, y al así hacerlo cogió y causó las lesiones al demandante; la declaración del jurado de que el chauffeur actuaba dentro de los límites generales de su empleo cuando ocurrió el accidente y que el demandado no probó que el accidente no ocurrió debido a la negligencia del chauffeur, está sostenida dicha declaración de modo suficiente por la prueba en vista del estatuto que regula la velocidad y la forma en que han de conducirse los vehículos de motor, haciendo res-ponsable al dueño por cualquier violación de la ley e imponién-dole la obligación de relevarse de responsabilidad por un acci-dente ocasionado por la máquina.” Idem. Parece que esta sentencia que impone la obligación de probar al dueño del carro que ocasione las lesiones, fué dictada con arreglo a un estatuto especial que cambiaba de tal modo la regla general de que incumbe al demandante probar todo su caso. Pero esa cuestión no altera el principio general de respondeat superior que se encuentra apoyado por la sentencia de la corte canadiense. . ' -
Se ha resuelto además por una corte canadiense que él dueño es responsable por. la negligencia del conductor de un carro de motor que, aunque no esté empleado con el dueño, lo tenga bajo su gobierno. (Perkins v. Stead, 23 Times L. Rep., 433.) Estos casos canadienses han sido citados, tomán-dolos de otros, pues los tomos en que se encuentran las deci-siones originales, no son accesibles en esta isla.
En un número de recientes casos americanos se ha'resuelto *696que los dueños de automóviles son responsables por los actos negligentes de sus chauffeurs o agentes, aunque en estos casos no se discutió que los chauffeurs o agentes estuvieran desem-pañando servicios dentro del límite de su empleo. (New York Transp. Co. v. Garcido, 157 Fed. Rep., 621; 85 C. C. A., 285; Campbell v. Drehor [Ky., 1908], 110 S. W. Rep., 355; Seaman v. Mott [Sup. Ct. App. Div.], 110 N. Y. Supp., 1040; Rochester v. Bull, 78 S. Car., 249; 58 S. E. Rep., 766; Ottomeier v. Hornburg [Wash., 1908], 97 Pac. Rep., 235. Véase también Strand v. Grinnell Automobile Garage Co. [Iowa, 1907], 113 N. W. Rep., 488.)
En el caso de Cunningham v. Castle (Sup. Ct. App Div.), Ill N. Y. Supp., 1057, que es un caso muy semejante al pre-sente, se dijo: “Si ocurriera un accidente mientras el chauffeur llevaba el automóvil del garaje al taller de mecánica para hacerle reparaciones, la falta de conocimiento por parte del dueño no afectaría .su responsabilidad, porque el acto del chauffeur lo ejecutaría mientras realizaba un negocio del principal y dentro del límite de su empleo como tal chauffeur. ’ ’
En una acción sobre reclamación de daños y perjuicios por haber sido arrollado por un automóvil que se alega era guiado .por el chauffeur del demandado, se resolvió que la prueba presentada con el objeto de demostrar que el demandado era .el dueño de la máquina y que el chauffeur estaba empleado por él para manejarlo, era suficiente para establecer un caso prima facie que demuestre que el chauffeur se encontraba desempeñando servicios dentro del límite de su empleo, al ocurrir, el accidente. (Stewarts v. Baruch, 103 N. Y. App. Div., 577; 93 N. Y. Supp., 161.)
En otro caso de Nueva York, la corte se expresó como sigue: “Que el automóvil marchaba a razón de 3 a 5 millas .por hora es un hecho que aparece sustancialmente sin discu-sión alguna y puesto que el conductor del automóvil según el oficio que desempeñaba, debió haber observado perfectamente lo que había delante de él, y sin disputa alguna así ocurrió, •la única deducción razonable que puede hacerse del hecho de *697haber ocurrido tal accidente, es que él, bien por descuido o por negligencia continuó en su marcha. Seguramente que la ordinaria prudencia exigía que parara o que desviara su marcha hacia la parte que se encontraba libre a su derecha, en cuyo caso se hubiera evitado el choque.” (Caesar v. Fifth Ave. Coach Co., 45 Miscl. N. Y. Rep., 331.) Este es muy parecido al presente caso.
En el caso de Hennessey v. Taylor, resuelto por la Corte Suprema de Massachusetts el día 4 de diciembre de 1905, anotado en 189 Mass., 583, se dijo que: “Cuando un vian-dante va legalmente por el camino público, éste no está obli-gado a estar mirando o escuchando constantemente para asegurarse de si algún automóvil se acerca, con arreglo a lá Ley Penal que castiga la falta de que se presume que ha habido negligencia por su parte si recibe algún daño; en otras palabras, los viandantes tienen algunos derechos en Massachusetts, que deben ser respetados por los chauffeurs. ¿No lo tienen en esta isla?
Las cortes han ido todavía más lejos en casos de esta clase. En un número de sentencias se ha sostenido el derecho que existe para exigir indemnización por daños y perjuicios con motivo de dolor y sufrimiento corporal ocasionado única-mente por susto o espanto, producido por un acto negligente. Se ha resuelto, sin embargo, que igual que en otros casos de negligencia, el daño debe ser el resultado inmediato del acto negligente. (Lehigh, etc., H. R. Ry. Co. v. Marchant, 84 Fed. Rep., 870; 55 U. S. App., 427; 28 C. C. A., 544; Haile's Curator v. Texas, etc., P. Ry. Co., 60 Fed. Rep., 557; 23 U. S. App., 80; 9 C. C. A., 134; 23 L. R. A., 774. Véase también Sloane v. Southern California Ry. Co., 111 Cal., 668; 44 Pac. Rep., 320; 32 L. R. A., 193.)
En ocasiones las cortes han comentado sobré .la filosofía con respeto a lesiones físicas como sigue:
“La parte moral y corporal funciona recíprocamente una sobre la otra. Una lesión o enfermedad corporal a veces produce otra mental. Una conmoción o perturbación mental *698en casos proporciona nn daño y enfermedad corporal espe-cialmente del sistema nervioso. ¿Cómo si el espanto fné la consecnencia natural y fue producido y causado por la cir-cunstancia del peligro y alarma en que la negligencia del demandado colocó al demandante y dicho espanto produjo la conmoción nerviosa y convulsiones y por consiguiente la en-fermedad, cómo pudo la negligencia ser la causa próxima de-aquellas lesiones?” (Véase a Purcell v. St. Paul City R. Co., 48 Minn., 134; 50 N. W. Rep., 1038; 16 Lawyer’s Rep. Annotated, 203, que es uno de los principales casos en donde se-sostiene el d'erecho que tiene el demandante bajo circunstan-cias como las del presente caso para exigir indemnización, cuando la corte usó las palabras arriba citadas.) La Corte Suprema de California se expresa en ese sentido con respecto a esta cuestión. Dice lo siguiente:
“El dolor físico ha sido siempre considerado como un elemento de daños y perjuicios por el cual puede concederse indemnización.” (Malone v. Hawley, 46 Cal., 409; Fairchild v. California Stage Co., 13 Cal., 599.) “El sufrimiento mental acompañado de daño personal o dolor físico siempre es objeto de indemnización.” (Malone v. Hawley, 46 Cal., 409; Jones v. The Steamship Cortés, 17 Cal., 487; 79 Am. Dec., 142.) Como regla general, los daños ocasionados por susto o espanto que acompañan al daño físico constituyen una base para establecer una reclamación por daños y perjuicios. (Master v. Warren, 27 Conn., 293; Segar v. Barkhamsted, 22 Conn., 290.) Aunque no se habló con extensión acerca de la cuestión referente a sufrimiento moral en este caso, estas sen-tencias se citan para demostrar que la consideración adop-tada por la corte sentenciadora fué enteramente muy limitada.
Al apreciar los daños y perjuicios el demandante tiene derecho a ser indemnizado por el tiempo razonable que haya perdido con motivo del daño que alega. La extensión y natu-raleza del negocio o empleo del demandante y de su capacidad física para ejecutar el trabajo en la fecha en que recibió el *699daño puede mostrarse. (Jordan v. Middlesex R. R. Co., 138 Mass., 425; Wale v. Lercy, 20 How., 34; 15 L. Ed., 813; Saldaña v. Galveston, etc., Ry. Co., 43 Fed., 862.)
Algunas de las cortes lian establecido la amplia doctrina de que el principal es responsable por daños ejemplares por los actos de sus dependientes, por perjudiciales que sean o sin que estén autorizados, cuando son ejecutados en el curso de su negocio ordinario, por el fundamento de que el principal es responsable por todos los actos así ejecutados por su de-pendiente ; ocurre esto también tanto en el caso de que dichos actos estuvieran previamente autorizados o posteriormente rectificados por el principal. (Mendlesohn v. Anaheim Lighter Co., 40 Cal., 657; Wardrobe v. California Stage Co., 7 Cal., 119; 68 Am. Dec., 231.) Pero la cuestión de daños ejemplares no ha sido presentada en el caso sometido a nues-tra consideración.
Si ocurrió el daño mientras el carro era conducido por el ■chattffeior en el ejercicio de su empleo, el dueño es respo'n-sable aunque el acto del chauffeur no fuera necesario para el cumplimiento de sus deberes. De igual modo y de conformi-dad con los casos que han sido resueltos, el dueño es respon-sable si el chauffeur obraba dentro de los límites de su empleo aunque iba conduciendo la máquina sin el conocimiento o consentimiento del dueño de la misma, en forma tal que no debía hacerlo, o faltando a las instrucciones que de él había recibido. La regla de respondeat superior ha sido estable-cida como sigue: “El principal en responsable por todos los daños que se ocasionen a una persona o propiedad por la negligencia de su empleado, si el acto que da por resultado el perjuicio se ejecutó mientras el empleado obraba dentro del límite de su empleo y en el servicio de su principal, aunque el acto no fuera necesario para la ejecución de sus deberes como tal empleado y no estuviera expresamente autorizado por el principal, o fuera conocido del mismo.” (Ley sobre Yehículos de Motor por Berkeley Davids, del Colegio de Abo-gados del Distrito de Columbia, obra que ha sido reciente-*700mente publicada por Edward Thompson Co., Northport, Long Island, N. Y., 1911.) Si el chauffeur ejecutaba el oficio para el cual había sido empleado al ocurrir el daño, el hecho de qne no lo hiciera en la forma qne era de esperarse no es esen-cial. (Danforth v. Fisher, 75 N. H., 111; 71 Atl., 535; 21 L. R. A. [N. S.], 93.)
De darse al estatuto la interpretación qne trata de darle el abogado del apelado prodnciría nn resaltado manifiesta-mente injusto, que se ha sugerido que existe un defecto en la ley que debe ser corregida por la legislatura. Durante los catorce años que han transcurrido desde el cambio de sobe-ranía de esta isla, este defecto jamás ha sido descubierto anteriormente. Es cierto que este defecto 'existe y ha exis-tido en efecto desde la. sentencia dictada en el día de ayer por este tribunal. Pero es necesario que ahora se corrija esta falta en la ley mediante acción legislativa. Según mi más humilde opinión, esto hubiera sido completamente inne-cesario si se hiciera una interpretación debida de los esta-tutos que ya tenemos en nuestros libros.
No puedo estar de acuerdo en que se prescinda de todo el caudal de sabiduría que se encuentra incorporado en las sentencias de nuestras cortes americanas y retroceder com-pletamente al Código Civil y a los comentarios sobre el mismo hechos por las cortes de un país extranjero, según nos ha indicado el apelado que debemos hacer. Creo que en cues-tiones de esta clase la jurisprudencia americana en cuanto a negligencia es completamente aplicable. Mantengo la' opi-nión por humilde que ella sea, de que no es necesario para establecer la responsabilidad por daños y perjuicios en una acción civil mostrar que el demandado es el dueño de una empresa de automóviles o de vehículos; es bastante con que se demuestre que él es el dueño del automóvil que causa el daño. En el presente caso el demandado admitió por medio de su abogado que el automóvil que causó las lesiones al demandante pertenecía al Sr. Llavina y era conducido por su chauffeur Juan Gonce.
*701Creo que las siguientes' consideraciones hechas hace muchos años por esta corte deben aplicarse a este caso, a saber:
“Siempre nos inclinamos a aducir las doctrinas de la jurispru-dencia de los Estados Unidos, cuando son aplicables a los proble-mas judiciales en los tribunales de esta isla, considerando las mismas más progresivas y como una evolución del sistema antiguo.” (Opi-nión concurrente del Juez Asociado Sr. Sulzbacher, en el caso de Luis Chevremont et al., demandantes y apelados, v. El Pueblo de Puerto Rico, demandado y apelante; sentencia dictada el día 23 de enero de 1903, 1 Castro, 445.)
E insisto en que debe adoptarse esta práctica aquí en vista de la opinión de la Corte Suprema de Puerto Eico de 15 de enero del 1909, emitida en el caso de Francisco Vargas v. A. Monroig e Hijos, en cuya opinión que fué redactada por el Juez Asociado Sr. Wolf, se estableció la siguiente doctrina que ha sido tomada en su totalidad de fuentes americanas, a saber:
‘ ‘ En los casos en que el demandado no haya presentado su prueba, y no exista negligencia contribuyente por parte del demandante, si éste prueba los hechos, tiene prima facie, el derecho a recobrar indem-nización. Hay muchos casos en que se resuelve que aunque el deman-dante podría, ejercitando cautela, haber evitado el accidente, sin embargo, dicho demandante puede, a pesar de esto, ser indemnizado, si so prueba que el demandado pudo haber evitado el accidente ejer-citando el debido cuidado. Si una persona hace determinada cosa en la forma conveniente, usual u ordinaria, y no hay motivo alguno para que pueda temer ningún peligro, no sería culpable de negli-gencia contribuyente, si, procediendo así, sufriere algún accidente. La causa inmediata del accidente, y no la remota o mediata, es la que debe lomarse en consideración.” (Vargas v. A. Monroig e Hijos, 15 D. P. R., 27.)
.Esta doctrina americana que fué enunciada por esta Corte Suprema en el caso ya citado, a veces es conocida en los Es* idos TJnidos con el nombre de doctrina del último recurso; coa respecto a la cual algunas sentencias han sido citadas en varios estados en una obra recientemente publicada, a la cual *702ya hemos hecho referencia, titulada, Ley Sobre Vehículos de Motor.
En lo que a mí respecta, tal decisión o sentencia no puede encontrarse en las decisiones españolas. Si las autoridades americanas fueran suficientes en ese caso y en muchos otros, ¿por qué no han de ser tomadas en consideración en el pre-sente caso?
En el estado en que se encuentra la jurisprudencia ameri-cana con respecto a este punto ha sido de tal modo discutido en toda su extensión, porque es uniforme, claro y bien estable-cido. Está además estrictamente de conformidad con la razón, y no puedo ver que exista nada en contra de la doc-trina americana en las autoridades españolas. Solamente dando una interpretación enteramente limitada al artículo 1804 de nuestro Código Civil, que fué adoptado del Código Español, es que puede eliminarse en esta isla la doctrina de respondeat superior. No puedo aprobar que se haga esta omisión bajo tales insuficientes fundamentos.
Por tanto, de acuerdo con el estatuto de 12 de marzo de 1903, transformando esta corte de corte de casación en corte de apelación y con el fin de que se promueva la ley y la justicia, creo que es un' deber sagrado de esta corte conceder un nuevo juicio en este caso y devolver el mismo a la corte inferior para que celebre otro juicio de acuerdo con los principios de ley determinados en esta opinión. La sentencia debió por consiguiente haber sido revocada ordenándose la celebración de un nuevo juicio.